Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2015

                                      No. 04-15-00416-CV

                       IN THE INTEREST OF A.H., A.H., AND A.H.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00033
                         Honorable Brenda Chapman, Judge Presiding


                                         ORDER

        In this accelerated appeal of an order terminating the parental rights of each parent, the
children’s mother and father filed separate notices of appeal and separate briefs. The father’s
brief was filed on September 8, 2015; the mother’s brief was filed on September 14, 2015. The
State’s brief was due on September 28, 2015. See TEX. R. APP. P. 38.6(b).
        On the due date, the State filed a first motion for an extension of time to file its briefs
until October 5, 2015. The State filed is response to the father’s brief on September 29, 2015,
and its response to the mother’s brief on October 2, 2015.
        The State’s motion is GRANTED. See id. R. 38.6(d). The State’s briefs are deemed
timely filed.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court